Citation Nr: 0026069	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbosacral strain (also characterized as chronic 
intermittent low back pain), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel
INTRODUCTION

The veteran had active military service from August 1955 to 
August 1957 and from April 1958 to September 1981.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.

In December 1997, a video-conference hearing was held before 
the undersigned Board member making this decision who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  In June 1998 and 
June 1999, the Board remanded this case for additional 
development.  The requested development has been accomplished 
to the extent necessary.  This case is ready for appellate 
review.

Additional evidence, consisting of a March 1999 magnetic 
resonance imaging (MRI) report of the veteran's lumbar spine, 
was received at the Board in June 2000.  The veteran has not 
waived RO consideration of this evidence.  However, as this 
evidence was discussed by both the veteran and the examiner 
on VA examination in September 1999, the Board finds that it 
is cumulative and that a remand to the RO for the issuance of 
a supplemental statement of the case is not warranted.  
38 C.F.R. §§  19.31, 20.1304(c) (1999). 

In the Board's 1998 and 1999 Remands, the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disorders was 
referred to the RO for appropriate action.  It does not 
appear that this issue has been addressed; therefore, this 
claim is again referred to the RO.



FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran's service-connected lumbosacral strain is 
manifested by subjective complaints of pain and radiculopathy 
and severe disc space narrowing with functional loss. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for service-connected lumbosacral 
strain, and VA has satisfied its duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. § 5 
107(a) (West 1991); 38 C.F.R. §  3.103 (1999).

2.  The criteria for a disability rating of 40 percent, and 
not higher, for service-connected lumbosacral strain are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran has been service connected for his back disorder 
since his retirement from service in 1981.  He received 
treatment for low back pain during service on several 
occasions.  During the VA physical examination in 1981, he 
complained of recurrent low back pain without radiation.

The veteran's VA medical records for treatment dated since 
1982 have been associated with the claims file.  Lumbar spine 
x-rays taken in 1987 showed narrowing of the L5-S1 disc 
space, indicative of degenerative disc disease.  He sought 
treatment for exacerbation of his back pain in 1988.  He 
indicated that he usually had back pain every 2-3 months, 
which lasted 1-2 weeks.  He then started experiencing pain 
radiating down the right leg; the diagnosis was chronic low 
back pain with possible L-5 radiculopathy and degenerative 
joint disease of L5-S1.  It was noted in November 1988 that 
neurovascular studies were grossly intact without any atrophy 
and normal sensory and reflex examinations.  The veteran 
underwent physical therapy in 1988, including treatment with 
a transcutaneous electrical nerve stimulation (TENS) unit.  
Nerve conduction velocity studies conducted in November 1988 
showed findings indicative of right L4 radiculopathy.  In 
December 1988, it was noted that the TENS unit had decreased 
his pain by approximately 50 percent and increased his 
mobility by 80 percent.  He was not using any medications.  
He was performing a home exercise program and was able to 
walk 1 1/2  miles before tiring.  He still had back pain with 
prolonged sitting.  It was also noted in December 1988 that 
although there was evidence of radiculopathy by 
electromyography (EMG), the veteran's back pain was much 
improved.

In May 1989, it was noted that the TENS unit had decreased 
the veteran's pain by 80 percent.  He was using it for 4-5 
hours, 3 times per week.  His daily exercise program and 
walking regimen had increased his endurance.  A VA physical 
examination in December 1989 showed some sensory loss of L5-
S1 and positive signs of left lumbar radiculopathy.  The 
veteran's motor strength was good.

In late 1991, the veteran began complaining of worsening low 
back pain.  In December 1991, it was indicated that he had 
had no response to use of a TENS unit, and he was referred to 
a program at the VA Medical Center (VAMC) in Tampa; however, 
a progress note dated in June 1992 indicated that he did not 
want to attend the Tampa program.  A referral to the pain 
clinic indicated that the veteran stated he usually had low 
back pain every 3-4 months, which lasted a few days.  The 
current episode had lasted for one week with minimal relief 
from medication.  A physical therapy evaluation conducted in 
June 1992 indicated that the veteran was in good physical 
shape with few aggravating conditions.  He complained of low 
back pain that ranged from moderate to severe and was present 
50 percent of the time. Prolonged sitting and bending 
increased the pain.  His range of motion was within normal 
limits, and he had good scores on strength and flexibility 
tests.  He was retired.

During a psychological evaluation in June 1992, the veteran 
indicated that he had low back pain that radiated to the left 
leg.  He described his pain as four on a scale of one to ten 
and stated that it ranged from zero to ten.  His typical day 
consisted of light housekeeping chores and some yard work.  
He was self employed doing cabinet work and drafting.  He did 
several hours of drafting work at home each day and went out 
to conduct job estimates.  He stated that his pain 
significantly interfered with these activities once or twice 
per week.  He reported increased pain with sitting for more 
than 30 minutes, standing for more than one hour, and 
movements such as stooping and bending.  He reported some 
pain relief with narcotic medications, but stated that he 
used no more than two tablets of Tylenol #3 per month due to 
side effects.  He also had some relief from lying down.  He 
had effectively used relaxation techniques in the past, but 
he did not consistently use this strategy.  He stated that he 
had discontinued a number of leisure activities because of 
the back pain.

In March 1993, the veteran indicated that his low back pain 
was tolerable.  In December 1993, he complained of worsening 
low back pain.  He stated that he had been to the emergency 
room twice within the past week.  He was experiencing sciatic 
pain down the left leg with numbness along the 
anterior/posterior aspect of the left thigh and leg.  He had 
been on strict bed rest for three days, and that did not 
help.  Heel-toe walk was normal.  The motor examination of 
both lower extremities was normal.  Deep tendon reflexes were 
2/4 bilaterally.  Straight leg raising test was negative.  He 
had mild point tenderness over the lower lumbar spine and 
decreased sensation to pinprick and light touch along the 
anterior and posterior aspect of the right leg.

Another progress note dated in December 1993 indicated that 
the veteran complained of a recent flare-up of left-sided low 
back pain with radiculopathy and numbness down the left leg 
to the ankle.  He had sensory loss in the L5 distribution 
along the left leg.  The lumbar spine x-rays showing 
decreased disc space at L5-S1 appeared worse than the x-rays 
from 1988.  There was also questionable L4-5 decreased disc 
space.  Magnetic resonance imaging (MRI) conducted in 
December 1993 showed diffuse lumbar spondylosis with facet 
degenerative disease at multiple levels and bulging at L4-5 
with narrow neural foramina secondary to facet degenerative 
disease.  

Throughout the first half of 1994, the veteran continued to 
receive treatment for his low back pain with radiculopathy.  
Nerve conduction velocity studies conducted in May 1994 
showed findings indicative of left L4 and L5 radiculopathy.  
He indicated in August 1994 that his back pain was not any 
better, but he did not want surgery.  The assessment was 
chronic L4-L5 radiculopathy and degenerative disc disease.

In February 1995, the veteran stated that he had intermittent 
back pain that lasted 2-3 weeks and occurred 2-3 times per 
year.  Motor strength was 5/5 bilaterally and straight leg 
raising was positive at 85 degrees.  The examiner's 
impression was radiculopathy with intermittent symptoms.  In 
March 1995, it was noted that the veteran had stable symptoms 
from L4-5 radiculopathy.  He was provided Tylenol #3 for use 
as needed.

More recently, the veteran filed a claim for an increased 
disability rating for his service-connected low back disorder 
in May 1995.  He underwent VA physical examination in July 
1995.  He stated that his back pain had progressively 
worsened.  He had pain that radiated down the left leg and 
numbness in the left leg.  The examination showed no postural 
abnormalities or fixed deformities.  The musculature of the 
back was normal.  Range of motion for the lumbar spine was 
forward flexion to 70 degrees, backward extension to 30 
degrees, left lateral flexion to 50 degrees, and right 
lateral flexion to 52 degrees.  There was no objective 
evidence of pain on motion.  The veteran had pain down the 
left sciatic distribution. His reflexes were normal.  The 
diagnosis was lumbosacral strain with MRI evidence of disc 
problems at L4-5.  Lumbar spine x-rays showed severe disc 
space narrowing with associated reactive new bone formation 
at L5-S1 compatible with discogenic degenerative disease.  
There was also some disc space narrowing and osteophyte 
formation at L4-5, which appeared slightly worse than the 
prior study conducted in February 1995.

The veteran's VA medical records for treatment since 1995 
have also been associated with the claims file.  In September 
1996, it was noted that his low back pain was stable.  In 
September 1997, he indicated that he had low back pain with 
radiation down the back of the left leg.  He only 
occasionally took pain medication and did not want surgery.  
The frequency of his pain had somewhat increased.  There was 
some tenderness to palpation in the lumbar region.  Straight 
leg raising was positive on the left.  Reflexes were intact 
to sensation.   

At his personal hearing in December 1997, the veteran 
testified that he was taking Tylenol #3 as need for his back 
pain and performing strengthening exercises.  He was 
uncomfortable sitting due to back pain.  He stated that he 
had been given a cane, but did not use it.  He was routinely 
evaluated every year for his back condition.  He generally 
did not go for emergency treatment because all the doctor 
would do is give him pain medication, which he already had.  
He stated that his range of motion had recently decreased a 
considerable amount.  He could only walk 1/4    mile at a slow 
pace.  He occasionally used a back brace.  He had muscle 
spasms 2-3 times per day, as well as radiating pain.  He had 
numbness around the knee.  He sometimes had to get up in the 
middle of the night to take pain medication.  He stated that 
he had difficulty lifting more than five pounds; he was 
unable to move heavy objects around the house.  He was a 
retired licensed practical nurse (LPN).

In September 1998, the veteran underwent an additional VA 
examination.  The examiner reviewed the claims file.  The 
veteran indicated that he took one or two Tylenol #3 for his 
back pain every 2-3 weeks.  Limiting his activity alleviated 
his pain.  Pain was precipitated by unknown causes.  He 
occasionally used a cane.  He had been unemployed since 1981.  
There was evidence of painful motion, muscle spasms, 
weakness, and tenderness.  Motion stopped when pain began.  
The veteran got in and out of the chair with extreme caution.  
He walked slowly and feebly without a cane.  He held his back 
very stiff.  Knee and ankle jerks were active and equal. 
Range of motion for the lumbar spine was forward flexion to 
52 degrees, backward extension to 18 degrees, left lateral 
flexion to 20 degrees, and right lateral flexion to 30 
degrees.  The diagnosis was degenerative joint disease, 
lumbosacral spine, with loss of function due to pain.  X-rays 
of the lumbar spine showed narrowing of the L5-S1 
intervertebral disc space with vacuum disc phenomenon that 
was unchanged from the prior examination.  The examiner 
indicated that all of the veteran's pathology and 
symptomatology were attributable to his service-connected 
lumbosacral strain.

An MRI report of the veteran's lumbar spine in March 1999 
showed complaints of back and sciatica with leg pain and 
findings of thecal sac stenosis on a degenerative basis with 
associated mild disc bulge and bilateral neural foraminal 
stenosis at L3-L4; severe bilateral neural foraminal stenosis 
and thecal; sac stenosis at L4-L5 in association with disc 
bulge and annular tear; and disc osteophyte complex at L5-S1 
resulting in left neural foraminal stenosis and possibly 
contacting the left S1 nerve root.

The veteran was re-examined by VA in September 1999.  The 
examiner reviewed the claims file.  The veteran stated that 
he took Tylenol #3 when necessary, perhaps four or five times 
a week.  He stated that he had a MRI done in March 1999 which 
showed degenerative joint disease with a ruptured disc.  His 
complaints included pain, weakness, stiffness, fatigability, 
and lack of endurance.  Flare-ups were precipitated by 
traveling.  He had 10 percent additional functional 
impairment.  He did not use crutches, braces or a cane and 
had not had any surgery.  He had not worked since 1981.  The 
examiner noted that motion stopped when pain began, and that 
it was not possible to state the degrees in the range of 
motion additionally limited by pain, fatigue, etc.  There was 
objective evidence of painful motion, spasm, weakness, and 
tenderness.  There were no postural abnormalities or fixed 
deformity of the spine.  Musculature of the back was good.  
Knee jerks were active and equal.  Range of motion of the 
lumbar spine was as follows:  forward flexion to 60 degrees 
(normal to 70 degrees); backward extension to 22 degrees 
(normal to 25 degrees); and flexion to the left and right to 
30 degrees (normal to 36 degrees).  The examiner diagnosed 
post traumatic degenerative joint disease of the lumbosacral 
spine with herniated disc and slight loss of function due to 
pain, confirmed by MRI.  The examiner further stated that 
there was likely to be additional loss of range of motion 
with pain on use, including flare-ups with weakened movement, 
excess fatigability, or incoordination.  It was noted that 
pain significantly limited functional ability during flare-
ups, but not very often since he had to use Tylenol #3 
several times a week, but it would be with repeated daily 
activities.        
 

II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim. 38 U.S.C.A. § 5 107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased back pain.  Therefore, he has satisfied the initial 
burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the RO provided the veteran appropriate VA 
examinations.  There is no indication of additional medical 
records that the RO failed to obtain.  The RO substantially 
complied with the Board's 1998 and 1999 Remand instructions.  
Sufficient medical evidence is of record to properly rate the 
veteran's service-connected disability.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5 107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran's service-connected back disorder was originally 
assigned a rating under Diagnostic Code 5299-5295.  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built up" as follows:  The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
38 C.F.R. § 4.27 (1999).  The residual condition will follow 
the primary diagnostic code, preceded by a hyphen.  
Diagnostic Code 5295 is for lumbosacral strain.  There is of 
record medical opinion that all of the veteran's back 
symptomatology is attributable to his service-connected 
disorder, and the evidence shows degenerative disc disease 
and degenerative joint disease.  The RO has not provided a 
rating sheet showing a listing of the veteran's service-
connected condition and the codes under which it is evaluated 
since the December 1988 rating decision.  It is assumed, 
therefore, that the RO still reflects the assignment of 
Diagnostic Code 5299-5295 for the veteran's back disorder.  
The Board will consider all potentially applicable diagnostic 
codes.

Since there is no evidence of complete bony fixation of the 
spine, ankylosis of the lumbar spine or residuals of a 
fractured vertebra, diagnostic codes 5285, 5286 and 5289 are 
not applicable.

Degenerative arthritis of the lumbar spine would be rated 
under a hyphenated diagnostic code which takes into account 
both the x-ray evidence of degenerative changes of the lumbar 
spine as well as the resulting limitation of motion, if any, 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5292 (1999).  Degenerative arthritis established by x-
ray evidence will be rated on the basis of limitation of 
motion of the specific joint or joints involved.  Diagnostic 
code 5003 evaluates degenerative arthritis based on the 
extent of limitation of motion of the specific joint involved 
and includes painful motion.  Specifically, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or other satisfactory evidence of 
painful motion.

Higher ratings are available under diagnostic code 5292 where 
there is severe limitation of motion of the lumbar spine (40 
percent); under diagnostic code 5293 when there is evidence 
of intervertebral disc syndrome with severe recurring 
attacks, with intermittent relief (40 percent), or where 
there is pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
(60 percent); and under diagnostic code 5295 where there is 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1999).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1999).  

VA's Office of the General Counsel provided guidance 
involving increased rating claims for musculoskeletal joint 
disabilities.  Specifically, the General Counsel held that 
where the medical evidence shows that a veteran has arthritis 
of a joint and where the diagnostic code applicable to 
his/her disability is not based upon limitation of motion, a 
separate rating for limitation of motion under diagnostic 
code 5003 may be assigned, but only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-97 
(July 1, 1997).

While the Board will consider the veteran's low back 
disability under all of the above-described diagnostic codes, 
separate evaluations under each of these codes are not 
appropriate because the rule against pyramiding of benefits 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1998); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions."); see 
also VAOPGCPREC 23-97 (July 1, 1997) (where the medical 
evidence shows that the veteran has arthritis of a joint and 
where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under diagnostic code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion.)  As Diagnostic Code 5003 (degenerative 
arthritis) rated for limitation of motion (Diagnostic Code 
5292) encompasses pain, muscle spasm, and swelling resulting 
in limitation of motion, assigning an additional rating under 
Diagnostic Code 5295 (which also evaluates on the basis of 
limitation of motion attributable to muscle spasm, pain on 
motion, and loss of motion), or under Diagnostic Code 5293 
(which evaluates in part on the basis of characteristic pain 
and muscle spasm) would constitute compensation for the same 
symptomatology under different diagnostic codes, it would be 
prohibited under 38 C.F.R. § 4.14.  The Board must consider, 
however, whether it might be appropriate to assign a higher 
rating under any appropriate diagnostic code.

There are several relevant and adequate examinations of record 
showing varying degrees of limitation of motion of the 
veteran's lumbar spine.  See Powell v. West, 13 Vet. App. 31 
(1999).  Clinical findings show that the veteran had forward 
flexion ranging from 52 to 70 degrees; backward extension 
ranging from 15 to 30 degrees; left lateral flexion ranging 
from 20 to 50 degrees; and right lateral flexion ranging from 
30 to 52 degrees.  This evidence does not show that motion is 
severely limited to support a 40 percent evaluation under 
Diagnostic Code 5292.

The Board has also considered assigning the veteran an 
increased disability evaluation under Diagnostic Code 5295.  
It is true that he has narrowing or irregularity of the L5-S1 
and L4-5 joint spaces, as well as osteo-arthritic changes in 
the lumbar spine; however, there have been no findings of 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of motion, or abnormal 
mobility on forced motion so as to warrant a 40 percent 
rating for lumbosacral strain.  Diagnostic Code 5295 
indicates that a 40 percent disability rating can be assigned 
if some of these symptoms are shown in conjunction with 
abnormal mobility on forced motion.  There is no indication 
in the medical evidence that the veteran has abnormal 
mobility of the lumbar spine on forced motion, as opposed to 
limitation of motion.  Therefore, the criteria for an 
increased rating under Diagnostic Code 5295 have not been 
met.

With respect to Diagnostic Code 5293 (intervertebral disc 
syndrome), the evidence supports a determination that the 
service-connected lumbar spine disorder more nearly 
approximates the impairment for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1996).  
The veteran has consistently complained of low back pain with 
radiation and numbness down the legs, which is supported by 
diagnostic testing, including nerve conduction velocity 
studies, EMG, and MRI.  VA records also show that he seeks 
treatment on a regular basis.  Chronic L4-L5 radiculopathy 
has been diagnosed.  In 1995, lumbar spine x-rays showed 
severe disc space narrowing.  Loss of function due to pain 
was diagnosed in 1998, and all of the veteran's pathology and 
symptomatology was attributed to his service-connected 
lumbosacral strain.  On VA examination in September 1999, the 
veteran stated that he took pain medication four or five 
times a week, and there was objective evidence of painful 
motion, spasm, weakness, and tenderness.  The examiner 
further stated that there was likely to be additional loss of 
range of motion with pain on use, including flare-ups with 
weakened movement, excess fatigability, or incoordination, 
and that pain significantly limited functional ability during 
flare-ups.  Accordingly, the Board find that a 40 percent 
rating is warranted under Diagnostic Code 5293.

The veteran's complaints and objective findings do not more 
nearly approximate the next higher, or 60 percent, rating for 
pronounced intervertebral disc syndrome.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5293 (1999).  There have been no 
findings of absent ankle jerk and little intermittent relief.  
The medical evidence does not show impairment of motor 
strength or significantly decreased reflexes.  Ankle jerks 
were active in 1998.  The veteran has had some loss of 
sensation, but there is no significant muscle atrophy or 
motor loss.  Loss of function was described only as slight on 
VA examination in 1999 and it was noted that pain did not 
limit functional ability during flare-ups very often.  The 
Board finds that the effects of pain reasonably shown to be 
due to the veteran's service-connected low back disability 
are contemplated by the 40 percent rating.  There is no 
indication in the current record that pain due to disability 
of the lumbar spine causes functional loss greater than that 
contemplated by the currently assigned 40 percent evaluation.  
Indeed, pain and functional loss were specifically considered 
as a basis in assigning the 40 percent disability rating.  
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995). 


ORDER

Entitlement to a 40 percent disability rating, and not 
higher, for service-connected lumbosacral strain (also 
characterized as chronic intermittent low back pain) is 
granted subject to the criteria which govern the payment of 
monetary awards.



		
	J. SHERMAN ROBERTS
Veterans Law Judge
Board of Veterans' Appeals

 
- 2 -


- 1 -


